Case: 3:14-cr-00091-TMR Doc #: 20 Filed: 01/07/21 Page: 1 of 2 PAGEID #: 72

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA, : Case No.: 3:14CR91TMR
Plaintiff, : ORDER GRANTING JOINT MOTION TO

: ENTER ORDER GRANTING

vs. : DEFENDANT’ S MOTION FOR
: COMPASSIONATE RELEASE (DOC.

MICHAEL JAMES HAY, : 19), GRANTING UNOPPOSED MOTION
: FOR COMPASSIONATE RELEASE (DOC.
Defendant. : 16), AND MODIFYING DEFENDANT'S

: TERM OF IMPRISONMENT TO TIME
: SERVED; AMENDED JUDGMENT ENTRY

On or about December 3, 2020, defendant Michael James Hay
filed a motion that the Court deemed a request for compassionate
release pursuant to 18 U.S.C. § 3582(c) (1) (A). Pursuant to the
Southern District of Ohio’s amended General Order 20-21, the
Court appointed J. Steven Justice to serve as Mr. Hay’s counsel
for purposes of that motion.

Consistent with the General Order, the parties met and
conferred concerning Mr. Hay’s request. These discussions
revealed that, sentenced in 2014 to ninety-four-months of
imprisonment, Mr. Hay was scheduled for release from the Bureau
of Prison’s (“BOP”) custody on or about March 21, 2021.

However, given a state detainer currently lodged against him, it
appears that Mr. Hay will not be returned to the community at
that time, but rather will be transferred to the custody of the
state of Ohio for further proceedings in that jurisdiction.
Based on these circumstances, the United States advised Mr.

Hay’s counsel that it does not intend to oppose his motion for
Case: 3:14-cr-00091-TMR Doc #: 20 Filed: 01/07/21 Page: 2 of 2 PAGEID #: 73

compassionate release from BOP custody. In short, the parties
agree that, under the unigue circumstances of this case, this
Court should grant Mr. Hay’s now-unopposed motion for
compassionate release.

Based on the foregoing circumstances, including the
agreement of the parties, the Court hereby GRANTS Mr. Hay’s
motion for compassionate release and reduces his custodial
sentence to time served. All other aspects of the judgment that

this Court entered on September 18, 2014 remain in full force.

1/7/2021
DATE HONORABLE THOMAS M. ROSE
UNITED STATES DISTRICT COURT JUDGE

 

 
